Citation Nr: 0944852	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for service connection for 
degenerative arthritis/degenerative discopathy of the lumbar 
spine.

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim for service connection for hearing 
loss.  

3.  Entitlement to service connection for colon cancer, 
claimed as due to radiation exposure, exposure to asbestos, 
and exposure to fuel and DDT.

4.  Entitlement to service connection for a mouth and lip 
condition, claimed as due to radiation exposure, exposure to 
chemicals, and exposure to mustard gas.  

5.  Entitlement to service connection for arthritis of the 
hands, claimed as due to radiation exposure.

6.  Entitlement to service connection for bilateral knee 
arthritis, claimed as due to radiation exposure.

7.  Entitlement to service connection for macular 
degeneration, claimed as vision loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

The Board notes that during the course of his appeal the 
Veteran raised additional theories of entitlement to service 
connection for colon cancer (due to asbestos exposure and 
exposure to fuel and DDT) and entitlement to service 
connection for a mouth and lip condition (due to chemicals 
and mustard gas exposure).  The Veteran raised these issues 
in a May 2005 statement after the RO had denied his claims 
for service connection for asbestos exposure and service 
connection for mustard gas exposure because both of those 
claims had failed to note the Veteran was suffering from a 
current disability as a result of such exposure.  

The United States Court of Appeals for Veterans Claims held 
recently that although there may be multiple theories of 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability then 
they constitute part of the same claim.  Roebuck v. 
Nicholson, 20 Vet. App. 307, 313 (2006).  In light of 
Roebuck, the Court has recharacterized the issues on appeal 
as they now appear on the title page.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied the 
Veteran's service connection claim for degenerative 
arthritis/degenerative discopathy of the lumbar spine, 
claimed as a back condition; although properly notified of 
the denial, the Veteran failed to perfect an appeal.

2.  Evidence associated with the claims file since the RO's 
September 1997 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
service connection claim for degenerative 
arthritis/degenerative discopathy of the lumbar spine, nor 
does it raise a reasonable possibility of substantiating the 
service connection claim for degenerative 
arthritis/degenerative discopathy of the lumbar spine.

3.  In a September 1997 rating decision, the RO denied the 
Veteran's service connection claim for hearing loss; although 
properly notified of the denial, the Veteran failed to 
perfect an appeal.

4.  Evidence associated with the claims file since the RO's 
September 1997 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
service connection claim for hearing loss, nor does it raise 
a reasonable possibility of substantiating the service 
connection claim for hearing loss.

5.  The evidence of record does not show that the Veteran is 
"radiation-exposed." 

6.  The Veteran's colon cancer first manifested many years 
after service and is unrelated to any incident of service, 
including alleged exposure to ionizing radiation, exposure to 
asbestos, or exposure to fuel and DDT.

7.  The evidence of record does not show that the Veteran has 
a current diagnosis for a disability of the mouth.

8.  The evidence of does not shows that claimed arthritis of 
the hands and knees, initially diagnosed many years after 
service, are not etiologically related to the Veteran's 
military service, to include any radiation exposure sustained 
therein.

9.  The evidence of record does not show that macular 
degeneration, claimed as vision loss, diagnosed many years 
after service, is not etiologically related to the Veteran's 
military service.


CONCLUSIONS OF LAW

1.  The September 1997 RO rating decision that denied the 
Veteran's service connection claims for degenerative 
arthritis/degenerative discopathy of the lumbar spine, 
claimed as a back condition, and for hearing loss is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  As evidence received since the RO's September 1997 denial 
is not new and material, the criteria for reopening the 
Veteran's service connection claims for degenerative 
arthritis/degenerative discopathy of the lumbar spine and for 
hearing loss are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  Colon cancer was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred 
therein, to include as secondary to radiation exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2009).

4.  A mouth condition was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred 
therein, to include as secondary to radiation exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2009).

5.  Arthritis of the hands was not incurred in or aggravated 
by service, and it may not be presumed to have been incurred 
therein, to include as secondary to radiation exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2009).

6.  Bilateral knee arthritis was not incurred in or 
aggravated by service, and it may not be presumed to have 
been incurred therein, to include as secondary to radiation 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2009).

7.  Macular degeneration was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in June 2003, January 2004 and April 2005.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in November 2005.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to disability ratings and effective dates was not provided to 
the Veteran; however, this deficiency is not shown to 
prejudice the Veteran.  Because in the decision herein, the 
Board denies the Veteran's petition to reopen his claims for 
service connection for spinal and hearing disabilities and 
denies his claims for service connection for the other 
disorders on appeal, no disability rating or effective date 
is being, or will be, assigned; accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the June 2003 and April 2005 VCAA notice letters 
show the RO notified the Veteran that he would need to submit 
new and material evidence as he had been previously denied 
service connection for both a spinal and hearing disorder, 
and this letter specifically defined new and material 
evidence.  While these letters did not discuss the specific 
reason for the prior final denials of each claim, the RO 
informed the Veteran that his new submissions had to show 
that the condition was incurred in or aggravated by his 
active military service, the principal rationale for the 
agency's prior final denials.  The Board finds that the 
Veteran had general notice of what was found insufficient in 
the previous denial and that VA has substantially complied 
with its duties under Kent.

The Board acknowledges that the Veteran has not been accorded 
VA examinations pertinent to his service connection claims 
for colon cancer, a mouth condition, arthritis of the hand, 
arthritis of the knees, macular degeneration, asbestos 
exposure, and mustard gas exposure.  However, as will be 
discussed in the following decision, service treatment 
records and the Veteran's discharge examination did not 
indicate any complaints or treatments for these claimed 
disorders.  Further, available post-service medical records 
do not indicate that there is a link between any current 
colon cancer, arthritis, or vision problems and an in-service 
disease or injury.  The record fails to indicate a current 
disability for the remainder of the claims.  Thus, a remand 
to accord the Veteran an opportunity to undergo a VA 
examination or to obtain a medical opinion that specifically 
addresses the etiology of the claimed disorders on appeal is 
not necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

New and Material Evidence - Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).  However, in the event that relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim notwithstanding the 
language of 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156(c).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis and sensorineural hearing loss, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  Because reopening is jurisdictional, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001), and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Spine

In a September 1997 rating decision, the RO denied the 
Veteran's claim for service connection for degenerative 
arthritis/degenerative discopathy of the lumbar spine, 
claimed as a back condition.  The RO noted that service 
medical records were negative for complaints of or treatment 
for a chronic back condition.  The RO also explained that 
though the Veteran showed a current back disability upon a 
recent VA examination, there were no medical records showing 
that arthritis of the Veteran's back manifested to a 
compensable degree within one year of the Veteran's discharge 
from service.  Subsequently, in a letter dated September 18, 
1997, the RO informed the Veteran of the decision and of his 
appeal rights, but he did not appeal this decision.  

The evidence of record at the time of this decision included 
service treatment records which did not show any complaints 
of or treatment for the back.  The Veteran's March 1956 
discharge examination failed to reveal any abnormalities of 
the spine or the musculoskeletal system.  An August 1990 
private medical record showed no complaints concerning the 
back though an impression of sciatica was noted.  A VA 
examination of August 1997 contained a diagnosis of 
degenerative arthritis/degenerative discopathy of the lumbar 
spine.  

Additional evidence of record included records of VA 
hospitalizations in 1960 and 1961 for an ulcer with 
hemorrhage.

Although notified of the September 1997 denial, the Veteran 
did not file an appeal.  As such, the September 1997 rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In May 2003, the Veteran filed to reopen his service 
connection claim for a back condition.  

Evidence added to the claims file since the September 1997 
denial includes VA treatment records dated from July 2002 to 
December 2004.  None of these medical records revealed 
treatment for a back disorder.  

Also added to the claims file were certain service personnel 
records and correspondence from the Defense Threat Reduction 
Agency related to confirming or denying a risk of radiation 
in service, a radiation risk activity information sheet dated 
in July 2003 and May 2005, and written submissions from the 
Veteran and his representative.

The evidence received since 1997 is "new" in the sense that 
it was not previously of record.  But none of this evidence 
submitted since September 1997 is "material" for purposes 
of reopening the Veteran's claim for service connection for a 
back disorder.  When the Veteran filed his original claim in 
May 1997 his application was based on the belief that he had 
some type of back disorder that was related to his service.  
After the August 1997 VA examiner diagnosed degenerative 
arthritis/degenerative discopathy of the lumbar spine, the RO 
denied service connection for the reasons noted above.  The 
Board notes that the Veteran has submitted no new evidence 
related to his claimed back disorder since his original claim 
for a back disorder was denied in 1997.  The new evidence 
introduced into the record also is not material to why his 
claim for a back disorder was disallowed in 1997.  None of 
these records tends to show that a back disorder was incurred 
in or was aggravated by service, or was manifested within one 
year of discharge from service.  Moreover, to the extent that 
the new evidence consists of newly received service 
department records, such records are not relevant and as 
such, the provisions for reopening the claim under 38 C.F.R. 
§ 3.156(c) are not for application under the circumstance of 
this case.

Therefore, based upon a comprehensive review of the record, 
the Board finds that the evidence added to the claims file 
since the September 1997 decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  In 
addition, new evidence added to the record clearly does not 
include any competent medical findings that the Veteran's 
back disorder arose from an injury or disease while in 
service which was the basis for the prior determination.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for degenerative arthritis/degenerative discopathy 
of the lumbar spine has not been received.  As such, the 
requirements for reopening the claim are not met, and the 
September 1997 denial of the Veteran's claim for service 
connection for degenerative arthritis/degenerative discopathy 
of the lumbar spine, claimed as a back condition, remains 
final.  As the Veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

Hearing Loss

In a September 1997 rating decision, the RO denied the 
Veteran's claim for service connection for hearing loss.  The 
RO noted that service medical records were negative for 
complaints of, or treatment for, or a clinical finding 
related to, or diagnosis of, hearing loss.  The RO also 
explained that though the Veteran showed compensable hearing 
loss in a recent VA examination, there were no medical 
records showing that hearing loss manifested to a compensable 
degree within one year of the Veteran's discharge from 
service.  Subsequently, in a letter dated September 18, 1997, 
the RO informed the Veteran of the decision and of his appeal 
rights, but he did not appeal this decision.  

The evidence of record at the time of this decision included 
service treatment records which did not show any complaints 
of or treatment for hearing loss.  The Veteran's March 1956 
discharge examination failed to reveal any abnormalities of 
the ear and a normal whisper test measured 15/15.  An August 
1990 private medical record showed no complaints concerning 
hearing.  

Audiogram findings in an August 1997 VA examination, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
75
85
95
LEFT
       
15
25
75
90
100

Speech recognition scores on the Maryland CNC Word List were 
78 percent in the Veteran's right ear and 68 percent in the 
left ear.  Diagnosis was moderate to profound sensorineural 
hearing loss in the right ear and severe to profound 
sensorineural hearing loss in the left ear.  

Additional evidence of record included records of VA 
hospitalizations in 1960 and 1961 for an ulcer with 
hemorrhage.

Although notified of the September 1997 denial, the Veteran 
did not file an appeal.  As such, the September 1997 rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In May 2003, the Veteran filed to reopen his claim for 
service connection for hearing loss.  

Evidence added to the claims file since the September 1997 
denial includes VA treatment records dated from July 2002 to 
December 2004, including the report of a September 2003 
neuropsychological assessment consultation in which a 
psychology intern noted that the Veteran had severe bilateral 
hearing loss.  

Also added to the claims file were certain service personnel 
records and correspondence from the Defense Threat Reduction 
Agency related to confirming or denying a risk of radiation 
in service, a radiation risk activity information sheet dated 
in July 2003 and May 2005, and written submissions from the 
Veteran and his representative.

The evidence received since 1997 is "new" in the sense that 
it was not previously of record.  But none of this evidence 
submitted since September 1997 is "material" for purposes 
of reopening the Veteran's claim for service connection for 
hearing loss.  When the Veteran filed his original claim in 
May 1997 his application was based on the belief that he had 
some type of hearing loss disorder that was related to 
service.  After the August 1997 VA examiner diagnosed 
sensorineural hearing loss, the RO denied service connection 
for the reasons noted above.  The Board notes that the 
Veteran has submitted no new evidence related to his claimed 
hearing loss disorder since his original claim for hearing 
loss was denied in 1997.  The new evidence introduced into 
the record also is not material as to why his claim for 
hearing loss was disallowed in 1997.  None of these records 
tends to show that hearing loss was incurred in or was 
aggravated by service, or was manifested within one year of 
discharge from service.  Moreover, to the extent that the new 
evidence consists of newly received service department 
records, such records are not relevant and as such, the 
provisions for reopening the claim under 38 C.F.R. § 3.156(c) 
are not for application under the circumstance of this case.

Therefore, based upon a comprehensive review of the record, 
the Board finds that the evidence added to the claims file 
since the September 1997 decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  In 
addition, new evidence added to the record clearly does not 
include any competent medical findings that the Veteran's 
hearing loss arose from an injury or disease while in service 
which was the basis for the prior determination.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for hearing loss has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
September 1997 denial of the Veteran's claim for service 
connection for hearing loss remains final.  As the Veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, in order to establish service connection for a 
claimed disorder, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The absence of any one element will result in the 
denial of service connection.  Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2009).

Diseases presumptively service-connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one of the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast 
cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; 
(vii) skin cancer; (viii) esophageal cancer; (ix) stomach 
cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) 
kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary 
gland cancer; (xv) multiple myeloma; (xvi) posterior 
subcapsular cataracts; (xvii) non- malignant thyroid nodular 
disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; 
(xx) tumors of the brain and central nervous system; (xxi) 
cancer of the rectum; (xxii) lymphomas other than Hodgkin's 
disease; (xxiii) prostate cancer; and (xxiv) any other 
cancer.  38 C.F.R. § 3.311(b)(2).  If a claim is based on a 
disease other than one of those listed in 38 C.F.R. 
§ 3.311(b)(2), VA shall nevertheless consider the claim under 
the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease (that is, a disease that may be induced by ionizing 
radiation).  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.

When it is determined that a veteran (1) was exposed to 
ionizing radiation in service; (2) subsequently developed a 
radiogenic disease; and (3) such disease first became 
manifest within a specified period, the claim will referred 
to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).  If, however, any of 
the foregoing three requirements has not been met, it shall 
not be determined that a disease has resulted from ionizing 
radiation under such circumstances.  Id.

With respect to any issues claimed as due to asbestos 
exposure, there is no statute specifically dealing with 
asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of VA promulgated any 
specific regulations.  However, in 1988, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's 
Office of General Counsel (OGC) discussed the proper way of 
developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  An asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  Manual M21-1, Part VI, 
paragraph 7.21.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also 
may produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

To the extent that the Veteran claims any of his disorders 
are related to mustard gas exposure, the Board notes that for 
veterans who were exposed to mustard gas, the veteran need 
not provide nexus evidence to be awarded service connection.  
See Pearlman v. West, 11 Vet. App. 443, 446 (1998).

Service connection is warranted on a presumptive basis with 
exposure to specified vesicant agents during active military 
service under specified circumstances together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; and (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a); see also 
Pearlman, 11 Vet. App. at 446.  However, service connection 
will not be established if the claimed condition is due to 
the Veteran's own willful misconduct or there is affirmative 
evidence that establishes a non-service-related supervening 
condition or event as the cause of the claimed condition.  38 
C.F.R. § 3.316(b).

Colon Cancer

The Veteran contends that he developed colon cancer as a 
result of his exposure to radiation either at the Nevada Test 
Site (NTS) or while aboard ship during 1953-1954.  In an 
April 2004 letter, the Defense Threat Reduction Agency (DTRA) 
indicated that a review of the Veteran's military records 
failed to show that he was assigned to any temporary duty to 
the NTS for Operation UPSHOT-KNOTHOLE, an atmospheric nuclear 
test series at the NTS from March 17, 1953 to June 20, 1953.  
The Veteran had enlisted in service in March 1953 and was 
assigned to Camp Pendleton, California, on May 19, 1953, 
where he completed his infantry training on June 24, 1953.  
No atmospheric nuclear tests were conducted at the NTS during 
1954.  Moreover, the agency indicated that "after a careful 
search of available dosimetry data, we found no record of 
radiation exposure for him."  

The Veteran's service treatment records are negative for any 
complaints or clinical findings pertaining to colon polyps or 
related abnormalities.  His March 1956 discharge examination 
reflected no stomach, liver, intestinal, anal and rectal, or 
vascular problems or any subjective or clinical evidence of 
tumors, cysts, or cancers.  

Post-service, VA medical records dated from July 2002 to 
December 2004 indicate that the Veteran had ostomy management 
status post exploratory lap and loop ileostomy for colon 
cancer in 2001.  He was treated with chemoradiotherapy 
preoperatively for rectal cancer and his resection was done 
in April 2001.  Records reflected a resected rectal cancer 
with interrupted postoperative therapy, no systemic evidence 
of disease activity after six lymph nodes were negative for 
malignancy, and monthly maintenance of a port IV site for 
treatment of rectal cancer.  

As noted above, in order to establish presumptive service 
connection for colon cancer under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d), the Veteran must have a disease listed 
in 38 C.F.R. § 3.309(d)(2), and have been a radiation-exposed 
veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation.  See 38 C.F.R. § 3.309 
(d)(3).

In this case, post-service medical records list colon cancer 
and rectal cancer as disorders for which the Veteran was 
treated after 2001.  Colon cancer is one of the listed 
diseases under 38 C.F.R. § 3.309(d)(2).

The record does not, however, demonstrate that the Veteran 
was a radiation-exposed veteran who participated in a 
radiation-risk activity.  As noted above, the DTRA found that 
the Veteran was not present at the NTS in 1953 for 
atmospheric nuclear tests and that he had no record of 
radiation exposure.  Additionally, the Board observes that in 
July 2003 and May 2005 the Veteran completed portions of a 
radiation exposure questionnaire, which afforded him an 
opportunity to describe in detail his occupational exposure 
to ionizing radiation in service.  However, the Veteran did 
not complete the questionnaire on either occasion.  For 
example, the only details he provided about his claimed 
exposure to radiation at sea were that he was on the deck of 
a ship at an unknown time, perhaps when he was billeted at 
South Camp Fuji in Japan.  Consequently, any additional 
information that may have been elicited in support of his 
claim for service connection for colon cancer, to include as 
secondary to ionizing radiation exposure, has not been 
obtained because of his failure to provide information.  In 
this regard, the Board notes that the duty to assist in the 
development and adjudication of claims is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In the absence of any objective evidence demonstrating 
participation in a "radiation-risk activity," the Board 
finds that the Veteran does not meet the criteria for 
qualification as a "radiation-exposed" veteran.  

Because the presumptive service connection provisions are not 
applicable to this case, the Board will next examine the 
claim under 38 C.F.R. § 3.311, which provides for special 
development in cases involving radiogenic diseases.  

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  However, absent competent 
evidence that the Veteran was exposed to radiation, VA is not 
required to forward the claim for consideration by the Under 
Secretary for Benefits.  See Wandel v. West, 11 Vet. App. 
200, 204-205 (1998).

As noted above, the Veteran has been treated for colon cancer 
and/or rectal cancer after 2001.  Colon cancer and rectal 
cancer are each a radiogenic disease listed in § 3.311 
(b)(2).  However, before additional development under § 3.111 
need be accomplished, competent evidence that the Veteran was 
exposed to ionizing radiation must be present.  See Wandel, 
11 Vet. App. at 205.  In the instant case, the Veteran's 
exposure to radiation turns on his presence or absence at a 
nuclear test site in Nevada in 1953.

The evidence supporting the Veteran's contention that the 
Veteran served at a nuclear test site in Nevada consists of 
his own statements.  The evidence against this contention 
consists of the Veteran's service medical and personnel 
records, which fail to show that he was present at a nuclear 
test site at any time.  To the contrary, these records fail 
to show that the Veteran was assigned to any location other 
than Marine Corps facilities in California during the period 
at issue (March to June 1953).

The DTRA similarly indicated in its April 2004 letter that 
service records did not show that the Veteran was ever 
present at a nuclear weapons test site or that he otherwise 
participated in atmospheric nuclear testing.  That agency 
further indicated that a careful search of available 
dosimetry data found no record of exposure for the Veteran.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all the 
evidence of record, account for the evidence which it finds 
to be persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board has the authority to 
"discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence").

In this case, the Board places far greater weight of 
probative value on the contemporaneous service records, which 
fail to show that the Veteran served at the NTS, than it does 
on the more recent statements of the appellant, which were 
made in connection with his claim for monetary benefits.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the claimant); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest may affect the credibility of 
testimony).  In this regard, the Board places significant 
weight on the DTRA's findings that the Veteran was not 
stationed at the Nevada nuclear test site for Operation 
UPSHOT-KNOTHOLE during service and did not participate in an 
atmospheric nuclear test.  This evidence is supported by the 
search which also yielded no evidence of radiation exposure.  

In short, all of the objective evidence does not place the 
Veteran at the site of any nuclear testing.  The Board finds 
it particularly persuasive that no dosimetry information has 
been located with respect to the Veteran.  If, as claimed by 
the appellant, the Veteran was present in a nuclear test 
zone, it would be expected that such would be of record.  It 
is not.

No other radiation exposure is established by the record or 
contended by the appellant, except for his report that 
sometime in 1954 at an unknown site he was exposed to 
radiation while on the deck of an unnamed vessel.  Because 
the probative evidence of record does not establish the 
Veteran's presence at Operation UPSHOT-KNOTHOLE, or at the 
site of any other nuclear test, and because no other credible 
evidence of radiation exposure is present, the special 
development provisions of 38 C.F.R. § 3.111 are not for 
application in this case.  Accordingly, the Board will 
proceed to consider the claim on the basis of direct service 
connection.  See Combee, 34 F.3d at 1043-1044.

As noted above, the medical records are completely negative 
for a diagnosis or treatment of colon cancer during service 
or for decades thereafter.  The Board notes that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  Moreover, the 
weight of the probative evidence of record does not indicate 
that the Veteran was exposed to ionizing radiation in 
service.  Concerning medical nexus, there is no competent 
medical evidence of record addressing the potential 
etiological relationship between the Veteran's colon cancer 
and his period of service.  

The Board has considered the Veteran's claim for service 
connection for colon cancer under all three bases for service 
connection by radiation exposure and finds that service 
connection is not warranted.  

In a May 2005 statement, the Veteran also claimed that his 
colon cancer was the result of his exposure to asbestos in 
service and to his exposure to fuel and DDT.  He claimed that 
he served in a tank outfit in service and that fire 
prevention equipment was covered in asbestos and asbestos 
gloves were used to handle hot items.  He stated that there 
was asbestos in the barracks and that he had boiler duty for 
30 days in December 1953 and January 1954 and that he was 
also exposed to asbestos at that time.  He also said that in 
1955 he was assigned to flame thrower tanks and had to mix 
the fuel mixture for the flame throwers.  He wrote that he 
did not know if it contained a cancer-causing agent.  While 
stationed in Japan, the Veteran said that troops sprayed 
their clothes and bodies and bedding with DDT.  

Based upon the evidence of record, the Board finds that 
service connection for colon cancer due to asbestos exposure 
and exposure to fuel and DDT also is not warranted.  Again, 
the Veteran's service treatment records were negative for any 
complaints or clinical findings related to colon polyps or 
related abnormalities and post-service medical evidence did 
not show the diagnosis of colon cancer until 2001, or 45 
years after discharge from service.  The Board finds that the 
Veteran's lay evidence of exposure to asbestos and exposure 
to fuel and DDT in service is not competent evidence to show 
in-service occurrence in this case because the cause of colon 
cancer is not competent, through lay observation, to provide 
a nexus opinion.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009) (rejecting view lay person is not competent 
to provide testimony regarding nexus in certain 
circumstances); see also Barr v. Nicholson, 21 Vet. App. 303, 
307-09 (2007) (holding that medical evidence is not always 
required to establish the elements of in-service incurrence 
and nexus).  Moreover, the Veteran has not introduced other 
lay or medical evidence that would tend to support his 
exposure to asbestos or to fuel and DDT while in service and 
the relationship of any such exposure to his later 
development of colon cancer.  In light of the foregoing, the 
Board finds that service connection for colon cancer under 
any of the theories proposed by the Veteran in this case is 
not warranted.  

Mouth, Hands, and Knees

The Veteran asserts that he has a mouth and lip condition 
that is the result of exposure to radiation during his period 
of active service and that his arthritis of the hands and 
knees are likewise linked to radiation exposure.  

At the outset, the Board has considered whether presumptive 
service connection is warranted in the instant case.  
Specifically, the provisions for consideration are under 38 
C.F.R. § 3.309(d), concerning radiation-exposed veterans.

As noted in the immediately preceding section discussing 
colon cancer, based on the evidence of record, the Veteran 
cannot be considered a radiation-exposed veteran.  
Nevertheless, even assuming, that the Veteran participated in 
a radiation-risk activity during service, this finding would 
only enable an allowance of presumptive service connection 
for the diseases listed at 38 C.F.R. § 3.309(d)(2).  Such 
diseases do not include an unspecified condition of the 
mouth, arthritis of the hands, and arthritis of bilateral 
knees.  

Having ruled out presumptive service connection under 38 
C.F.R. § 3.309(d) for these claims, the Board will now 
address the potentially applicable provisions of 38 C.F.R. 
§ 3.311.  Specifically, where a claimant does not qualify as 
a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) 
and/or does not suffer from one of the presumptive conditions 
listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still 
benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic 
disease and claims exposure to ionizing radiation in service.  
However, the Veteran's claimed condition of the mouth, 
arthritis of the hands, and arthritis of both knees are not 
among the diseases characterized as "radiogenic" under 38 
C.F.R. § 3.311(b)(2)(i)-(xxiv).  Therefore, the special 
development procedures outlined under 38 C.F.R. § 3.311 do 
not apply in the present case.  Thus, only direct service 
connection under 38 C.F.R. § 3.303 remains for consideration.

Service treatment records, including the Veteran's March 1956 
discharge examination, are negative for any abnormalities, 
complaints of, or treatment for his mouth, hands, or knees.  

Post-service, a private medical record noted in August 1990 
that the Veteran had pain behind his left knee with straight 
leg raising and pain from the left knee to the ankle with 
knee bends.  The examiner noted an impression of sciatica.  

An October 2002 VA medical record noted that the Veteran 
stated that he had carpal tunnel in both hands and arthritis 
all over and was expecting surgery on his hands soon.  

Several VA outpatient treatment records reflect injections to 
treat knee pain.  (See records dated in May 2003, September 
2003, January 2004, April 2004, and August 2004.)

A January 2004 VA medical record noted that the Veteran had 
carpal tunnel release procedures done on both hands in 2001 
and 2002 and was now seen for steroidal injections in several 
fingers.  A March 2004 record noted full free movement in 
both hands in the affected fingers and no further symptoms.  
In November 2004, the Veteran again underwent steroidal 
injections in several fingers on either hand.  

A November 2004 examination at a VA facility diagnosed 
degenerative joint disease of both knees.

Given the absence of a diagnosis of a current mouth and lip 
condition, there can be no valid service connection claim.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  Therefore, service connection 
for a mouth and lip condition, claimed as due to radiation 
exposure, exposure to chemicals, and exposure to mustard gas, 
is not warranted.

Based on the evidence of record, the Board also finds that 
arthritis of the hands and arthritis of the bilateral knees 
were not incurred as a result of any established event, 
injury, or disease during active duty.  While post-service 
medical records show current degenerative joint disease of 
the knees, any arthritis diagnosis of the hands is less clear 
in the record.  Assuming, however, that the Veteran does 
indeed have arthritis of both his hands and knees, the Board 
notes the absence of any indication that the Veteran had 
complaints of or treatment for his hands or knees while in 
service.  Moreover, the current arthritis appeared years 
after discharge from service, see Maxson, 230 F.3d at 1333, 
and the Veteran has failed to advance a medical opinion 
showing a nexus between the Veteran's current hand and knee 
disorders and his period of military service, including 
exposure to radiation.  In the absence of evidence of a 
medical nexus, direct service connection for arthritis of the 
hands and for arthritis of bilateral knees must fail.  See 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Therefore, the Board finds that a preponderance of the 
evidence is against the Veteran's claims for service 
connection for a mouth and lip condition, for arthritis of 
the hands, and for arthritis of bilateral knees. 

Macular Degeneration

The Veteran contends that his macular degeneration developed 
as a result of his service.  Service treatment records 
indicate that in January 1956 he was seen for an eye 
refraction.  The treating optometrist noted that the 
refractive error was negligible and that glasses were not 
indicated.  The March 1956 discharge examination revealed no 
abnormalities of the eyes or of the ophthalmoscopic system.  
At discharge, distant vision was measured at 20/20 for both 
eyes.  

Post-service, a September 2002 VA dilated fundus examination 
revealed the right eye nerve was healthy and the macula 
showed an area of subretinal fluid with hemorrhage.  There 
were numerous drusen in the macula as well.  The periphery 
was within normal limits.  The left eye nerve was healthy and 
the macula showed a large disciform scar throughout the 
macula and the periphery was within normal limits.  
Impression was a possible new choroidal neovascularization of 
the right eye.  

Later that month, age related macular degeneration was 
assessed after ocular photodynamic therapy.  

A VA eye clinic physician diagnosed presbyopia in February 
2003 and ordered a pair of glasses for the Veteran.

During a visit in March 2003 to a VA eye clinic, an 
optometrist diagnosed wet macular degeneration.  The Veteran 
was then offered photodynamic therapy with verteporfin in the 
affected eye felt to have a subretinal choroidal neovascular 
membrane secondary to wet age-related macular degeneration.  

A September 2003 VA neuropsychological assessment noted that 
the Veteran had macular degeneration with 20/200 vision in 
one eye and 20/400 vision in the other.  It was noted that as 
a result of his visual difficulties, the Veteran could not 
see well enough to read.  

Macular degeneration was noted in a June 2004 VA medical 
record after another vision examination.  

Based on the evidence of record, the Board finds that macular 
degeneration, claimed as vision loss, was not incurred as a 
result of any established event, injury, or disease during 
service.  Service treatment records noted only one treatment 
in service for an eye refraction.  Congenital or 
developmental defects, and refractive error of the eye, are 
not considered to be diseases or injuries within the meaning 
of VA laws governing the award of service connection for 
diseases and injuries related to service.  38 C.F.R. § 3.303 
(2009).  Further, post-service, there is no medical evidence 
of macular degeneration until September 2002, or 46 years 
after the Veteran's discharge from service.  The Board notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson, 230 F.3d at 1333.  Moreover, the 
Veteran or his representative have not advanced any medical 
evidence or opinion of a nexus, or relationship, between the 
Veteran's current macular degeneration and his period of 
active service.  Without evidence of such a nexus, service 
connection for the Veteran's claim for macular degeneration, 
claimed as vision loss, is not warranted.  See Hickson, 12 
Vet. App. at 253.

Conclusion

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with this appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that his claimed 
disorders are the result of events during military service, 
to include exposure to radiation, asbestos, and mustard gas.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a 
lay person without the appropriate medical training or 
expertise, he is not competent to render a probative (i.e., 
persuasive) opinion on medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of his claimed disorders have no probative value.

For all the foregoing reasons, the claims for service 
connection for colon cancer, a mouth and lip condition, 
arthritis of the hands, arthritis of bilateral knees, and 
macular degeneration must be denied.  In arriving at the 
decision to deny these claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against these claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

As new and material evidence has not been received, the 
request to reopen a service connection claim for degenerative 
arthritis/degenerative discopathy of the lumbar spine is 
denied.

As new and material evidence has not been received, the 
request to reopen a service connection claim for hearing loss 
is denied.

Entitlement to service connection for colon cancer, claimed 
as due to radiation exposure, exposure to asbestos, and 
exposure to fuel and DDT, is denied.

Entitlement to service connection for a mouth and lip 
condition, claimed as due to radiation exposure, exposure to 
chemicals, and exposure to mustard gas, is denied.

Entitlement to service connection for arthritis of the hands, 
claimed as due to radiation exposure, is denied.

Entitlement to service connection for bilateral knee 
arthritis, claimed as due to radiation exposure, is denied.

Entitlement to service connection for macular degeneration, 
claimed as vision loss, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


